TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-14-00399-CV



         Law Office of Larry Laden, Larry Laden, P.C.; Larry Laden, Individually;
                        and Clay Boulware, Individually, Appellants

                                                     v.


                                         Alysa Baker, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-13-010495, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                               MEMORANDUM OPINION

PER CURIAM

                The parties have filed a joint motion for remand, explaining that they have settled

their dispute. The parties ask this Court to remand this case to the trial court in order to effectuate

their settlement agreement, a copy of which has been filed with the Clerk of this Court. We grant

the motion and abate the appeal until December 19, 2014. See Tex. R. App. P. 42.1(a)(2)(C). On

or before this date, the parties shall file (1) a motion to reinstate and dismiss this appeal, or (2) a joint

report concerning the status of the appeal along with a request for an extension of the abatement.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: November 21, 2014